DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species E and F in the reply filed on 11/9/2021 is acknowledged.  The traversal is on the ground(s) that species E and F should be grouped into the same species. This is found persuasive and Species E now encompasses Figs 16-17c. As there are no other arguments regarding the merits of the restriction, the election is thereby being treated as without traverse. The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 11, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2021.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Specification
The disclosure is objected to because of the following informalities: Parent information in the paragraph 1 should be updated to reflect that application number and status of the parent.  
Appropriate correction is required.



Claim Objections
Claims 1-4, 6-7 objected to because of the following informalities:  
Claim 1 line 3 should recite “portion is curved”.  Appropriate correction is required. Claims 2-4, 6-7 are also objected as being dependent off claim 1.
Applicant is advised that should claims 9, 10, 13 be found allowable, claims 15, 16, 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 14-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 6, 12, 14 each recite “a curve of the adjustable portion defines an angle between the adjustable portion and the distraction rod within the range of about 3 degree and about 35 degrees” where the “curve” is part of the adjustable portion and thus it is not clear how the curve can define an angle “between” the adjustable portion and the distraction rod.” Looking at the drawings and specification, it seems that applicant is trying to convey that a curved portion of the adjustable portion defines an angle between the distraction rod and the remainder of the adjustable portion that does not include the curved portion (see Fig 16). The examiner will treat the claim as such. Clarification is requested. 
Claim 14 also recites the limitation "the first adjustable portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is believed that applicant is referring to “adjustable portion” recited in line 2. It is suggested to stay consistent with claim terminology between “first adjustable portion” and “adjustable portion”.
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 8-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Giger US 2007/0270803.
Regarding Claim 8, Giger discloses a distraction system (Fig 21) comprising: 
an adjustable portion (#1100 which includes universal joints #1002 and lead screw #1110) and a distraction rod (#1042) configured to telescope within at least a portion of the first adjustable portion (paragraph 97), the first adjustable portion having contained therein a first rotatable magnetic assembly (#1120) coupled to a universal joint (#1002, not shown in Fig 21, paragraph 96) wherein a rotation of the rotatable magnetic assembly is configured to rotate the universal joint (paragraph 96) which is coupled to a lead screw (#1110) interfacing with the distraction rod and wherein rotation of the lead screw is configured to move the distraction rod relative to the adjustable portion (paragraph 96-97). 
Claims 9, 15, Giger discloses the universal joint (#1002, paragraph 96, not shown in Fig 21 but shown in Fig 24, see Fig below as well) comprising: 
a first tab and a second tab (see Fig below) coupled to the rotatable magnetic assembly (see Fig below, Fig 21); and 
a third tab and a fourth tab coupled to the lead screw (see Fig below); 
the first tab and the second tab coupled to the third tab and the fourth tab by a cross (see Fig below, the cross would be X or “t” shaped that couples the tabs together), the universal joint configured to transfer torque placed on the magnetic assembly to the lead screw (paragraph 96). 

    PNG
    media_image1.png
    555
    813
    media_image1.png
    Greyscale

Regarding Claim 10, 16,  Giger discloses therotatable magnetic assembly comprising a magnet (#1120). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803.
Regarding Claim 1, Giger discloses a distraction system (Fig 21) comprising: 
an adjustable portion (#1100) having contained therein a rotatable magnetic assembly (#1120)(it is noted that the adjustable portion also includes universal joints #1002 which also allow for adjustment of the distraction system, paragraph 96); and 

Regarding Claim 2, Giger discloses a universal joint (#1002, not shown in great detail in Fig 21, paragraph 96) coupling the lead screw to the rotatable magnetic assembly (paragraph 96). 
Regarding Claim 3, Giger discloses universal joint (#1002, reference to the universal joint is made to Fig 24 which shows the universal joint #1002) comprising: 
a first tab and a second tab (see Fig below) coupled to the rotatable magnetic assembly; and 
a third tab and a fourth tab (see Fig below) coupled to the lead screw; 
the first tab and the second tab coupled to the third tab and the fourth tab by a cross (see Fig below, the cross would be X or “t” shaped that couples the tabs together), 
the universal joint configured to transfer torque placed on the magnetic assembly to the lead screw (paragraph 96). 

    PNG
    media_image1.png
    555
    813
    media_image1.png
    Greyscale

Regarding Claim 3, Giger discloses the rotatable magnetic assembly comprising a magnet (#1120). 
Giger discloses the adjustable portion (#1100) houses the magnetic assembly (#1120) with a rotating magnet (paragraph 96) but does not disclose the adjustable portion is curved.
However, another embodiment of Giger (Fig 1-4b) shows a curved cylindrical housing (#142, Fig 1, 3) that houses a magnetic assembly (#310, Fig 3)  with a rotating curved cylindrical  magnet (paragraph 64-65).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the adjustable portion and magnet to have a curved . 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803in view of Dye US 2007/0093844.
Giger as modified discloses the claimed invention as discussed above where the distraction system can be placed into the body (paragraph 3, 98) and the universal joint (#1002) is part of the adjustable portion (Fig 21)but does not disclose the adjustable portion comprising a bendable tube. 
Dye discloses an implantable device (Fig 1) including an adjustable portion (where #30 is pointing to) including a universal joint (#50, Fig 3a) and includes a bendable tube (#30, paragraph 30, made up flexible, bendable materials) to surround and protect (Fig 1) the universal joint from substances such as blood and tissue (paragraph 30, 46).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the adjustable portion of Giger as modified to have a bendable tube that surrounds each of the universal joints in view of Dye above so as to protect the universal joints from bodily substances such as tissue and blood. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803 and Dye US 2007/0093844, as applied to claim 1, 7 above, and in further view of  in view of Hernandez US 5,094,247. 

However, Hernandez discloses a similar universal joint (#18, as seen in Fig 4, Col 4 lines 10-30)  that permits angulation between 3-35 degrees (Col 4 lines 10-30 where it can go as high as 45 degrees). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Giger as modified to have the universal joints (#1002 in Giger) be able to articulate to at least 45 degrees, where it is able to articulate between 3-35 degrees in view of Hernandez because this provides known angulation values for universal joints. With the modification, the universal joint is able to angulate from 3-35 degrees and thus a curve of the adjustable portion (via the bendable tube) would also define an angle of 3-35 degrees. 

Claims 13, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803in view of Dye US 2007/0093844.
Giger discloses the claimed invention as discussed above where the distraction system can be placed into the body (paragraph 3, 98) and the universal joint (#1002) is part of the adjustable portion (Fig 21) but does not disclose the adjustable portion comprising a bendable tube. 
Dye discloses an implantable device (Fig 1) including an adjustable portion (where #30 is pointing to) including a universal joint (#50, Fig 3a) and includes a bendable tube (#30, paragraph 30, made up flexible, bendable materials) to surround and protect (Fig 1) the universal joint from substances such as blood and tissue (paragraph 30, 46).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the adjustable portion of Giger as modified to have a bendable tube that surrounds each of the universal joints in view of Dye above so as to protect the universal joints from bodily substances such as tissue and blood. 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803and Dye US 2007/0093844, as applied to claim 8, 13 above, and in further view of  in view of Hernandez US 5,094,247. 
Giger  discloses the claimed invention as discussed above where the adjustable portion includes a bendable tube (#30 in view of Dye, as discussed above in the rejection for claim 13) that would surround one of the universal joints  (#1002 in Giger and as discussed above in the rejection for claim 13 and see rejection for claim 3 where the universal joint is shown in Fig 24) and the bending of the bendable tube (#30 in view 
However, Hernandez discloses a similar universal joint (#18, as seen in Fig 4, Col 4 lines 10-30)  that permits angulation between 3-35 degrees (Col 4 lines 10-30 where it can go as high as 45 degrees). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Giger to have the universal joints (#1002 in Giger) be able to articulate to at least 45 degrees, where it able to articulate between 3-35 degrees in view of Hernandez because this provides known angulation values for universal joints. With the modification, the universal joint is able to angulate from 3-35 degrees and thus a curve of the adjustable portion (via the bendable tube) would also define an angle of 3-35 degrees. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger US 2007/0270803 in view of Dye US 2007/0093844 and  Hernandez US 5,094,247. 
Regarding Claim 14, Giger discloses a distraction system (Fig 21) comprising: 
an adjustable portion (#1100 which includes joints #1002 and lead screw #1110) and a distraction rod (#1042) configured to telescope within at least a portion of the first 
Giger discloses the claimed invention as discussed above where the distraction system can be placed into the body (paragraph 3, 98) and the universal joint (#1002) is part of the adjustable portion (Fig 21) but does not disclose the adjustable portion comprising a bendable tube. 
Dye discloses an implantable device (Fig 1) including an adjustable portion (where #30 is pointing to) including a universal joint (#50, Fig 3a) and includes a bendable tube (#30, paragraph 30, made up flexible, bendable materials) to surround and protect (Fig 1) the universal joint from substances such as blood and tissue (paragraph 30, 46).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the adjustable portion of Giger as modified to have a bendable tube that surrounds each of the universal joints in view of Dye above so as to protect the universal joints from bodily substances such as tissue and blood. 
With the modification in view of Dye, Giger as modified discloses the claimed invention as discussed above where the adjustable portion includes a bendable tube (#30 in view of Dye, as discussed above in the rejection for claim 13) that would surround one of the universal joints  (#1002 in Giger and as discussed above in the 
However, Hernandez discloses a similar universal joint (#18, as seen in Fig 4, Col 4 lines 10-30)  that permits angulation between 3-35 degrees (Col 4 lines 10-30 where it can go as high as 45 degrees). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Giger to have the universal joints (#1002 in Giger) be able to articulate to at least 45 degrees, where it able to articulate between 3-35 degrees in view of Hernandez because this provides known angulation values for universal joints. With the modification, the universal joint is able to angulate from 3-35 degrees and thus a curve of the adjustable portion (via the bendable tube) would also define an angle of 3-35 degrees. 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See Pool and Hunzikier in the PTO-892, which shows telescoping rods. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773